DETAILED ACTION
This office action is in response to amendments filed on 05/03/2022.
Claims 1-30 are pending of which claims 1, 11, 21 and 22 are independent claims.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5, 7-9, 11-15, 17-19, 21-26, 28-30 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US. Pub. 20170034753 to Yang (hereinafter “Yang”)


Regarding claim 1: Yang discloses a  method for wireless communication at a user equipment (UE), comprising: identifying that the UE is to scan one or more frequency bands (Yang, see paragraph [0029], a UE may perform a full power scan on all of the serving frequencies of the network and may choose a plurality of candidate serving frequencies based on the full power scan) during a cell acquisition procedure (Yang, see paragraph [0076],  method  may also include listing all cells from the selected frequency, UE may perform a cell acquisition procedure for all cells operating at the selected serving frequency (e.g., the saved serving frequency selected from the frequency block  or the selected serving frequency from the frequency  block ); receiving one or more over-the-air signals, each of the one or more over-the- air signals having a respective bandwidth that includes a corresponding plurality of channels from a frequency band of the one or more frequency bands(Yang, see paragraph [0004], a wireless communication systems may employ multiple-access technologies capable of supporting communication with multiple users by sharing available system resources (e.g., bandwidth, transmit power over the air interface); storing consecutively-received individual ones of the one or more over-the-air signals in different buffers( Yang, see paragraph [0074], receiving and storing consecutively received signals in the individual corresponding buffer for the frequency, and determine the save frequency is the candidate frequency,  selecting a frequency from the saved frequency upon determining that the saved serving frequency is included in the candidate frequency list, and once a frequency is selected, a UE may perform a cell acquisition procedure on cells operating at the saved serving frequency in batch; if UE is unable to select a cell operating at the saved serving frequency (e.g., all cells at the saved serving frequency had signal qualities below signal quality threshold), UE may optionally return to the block  to select another frequency from the candidate frequency list and  see paragraph [0090], Processing system further includes at least one of the modules that  may be software modules running in the processor with one or more hardware modules coupled to the processor and the Processing system  may be a component of the UE  and may include the memory or buffer  associated with  at least one of the TX processor , the RX processor, and the controller/processor), processing individual ones of the one or more over-the-air signals (Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies on over the air interface; evaluating, in corresponding batches for each of the individual ones of the one or more over-the-air signals, each of the corresponding pluralities of channels for cell acquisition(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies and their associated measured power levels and may determine whether one or more serving frequencies are candidates for camping, candidate generation module may calculate a power threshold based on the measured power levels and determine the highest-measured power level and calculate a power threshold to evaluate each frequency by comparing each of the measured power levels against the power threshold; when a measured power level is above the threshold, candidate generation module may populate a candidate frequency list with the associated serving frequency); and acquiring a cell via batch-wise evaluation of the corresponding pluralities of channels(Yang, see paragraph [0074] selecting a frequency from the saved frequency upon determining that the saved serving frequency is included in the candidate frequency list, and once a frequency is selected, a UE may perform a cell acquisition procedure on cells operating at the saved serving frequency; if UE is unable to select a cell operating at the saved serving frequency (e.g., all cells at the saved serving frequency had signal qualities below signal quality threshold), UE may optionally return to the block  to select another frequency from the candidate frequency list). 


Regarding claim 2: Yang discloses the method of claim 1, wherein receiving the one or more over-the-air signals comprises: receiving a plurality of over-the-air signals; and storing consecutively-received ones of the plurality of over-the-air signals in different buffers for processing and evaluating of the plurality of over-the-air signals(Yang, see paragraph [0010], a processor coupled to the memory, for example, the processor is configured to switch a wireless device operating at a first signal frequency in the first RAN to the second RAN over the air interface, and  the processor is configured to switch the wireless device from the second RAN back to the first RAN, where  the wireless device is switched to one of the cells operating at the first signal frequency in the first RAN if each of one or more signal parameters from the one of the cells satisfies a criterion, the wireless device, otherwise, is  switched to another one of the cells operating at a second signal frequency in the first RAN based on one or more parameters from the another one of the cells, wherein the first signal frequency is different from the second signal frequency).  

Regarding claim 3: Yang discloses the method of claim 1, wherein processing the individual ones of the one or more over-the-air signals comprises: processing a first over-the-air signal of the one or more over-the-air signals while receiving a second over-the-air signal of the one or more over-the-air signals(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies that includes the first and second frequencies  on over the air interface).  

Regarding claim 4: Yang discloses the method of claim 1, further comprising: reducing power to radio frequency components of the UE during at least a portion of the processing of the individual ones of the one or more over-the-air signals(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies and their associated measured power levels and may determine whether one or more serving frequencies are candidates for camping, candidate generation module may calculate a power threshold based on the measured power levels and determine the highest-measured power level and calculate a power threshold to evaluate each frequency by comparing each of the measured power levels against the power threshold; when a measured power level is above the threshold, candidate generation module may populate a candidate frequency list with the associated serving frequency> Note: the frequency with reduced power will not be selected for use).  

Regarding claim 5: Yang discloses the method of claim 1, wherein evaluating each of the corresponding pluralities of channels for cell acquisition comprises: evaluating, as a batch, each of the corresponding pluralities of channels in parallel(Yang, see paragraph [0010], a processor coupled to the memory, for example, the processor is configured to switch a wireless device operating at a first signal frequency in the first RAN to the second RAN over the air interface, and  the processor is configured to switch the wireless device from the second RAN back to the first RAN, where  the wireless device is switched to one of the cells operating at the first signal frequency in the first RAN if each of one or more signal parameters from the one of the cells satisfies a criterion, the wireless device, otherwise, is  switched to another one of the cells operating at a second signal frequency in the first RAN based on one or more parameters from the another one of the cells, wherein the first signal frequency is different from the second signal frequency).  
 
Regarding claim 7: Yang discloses the method of claim 1, further comprising: completing a full frequency scan of each of the one or more frequency bands during the cell acquisition procedure (Yang, see paragraph [0074] selecting a frequency from the saved frequency upon determining that the saved serving frequency is included in the candidate frequency list, and once a frequency is selected, a UE may perform a cell acquisition procedure on cells operating at the saved serving frequency; if UE is unable to select a cell operating at the saved serving frequency (e.g., all cells at the saved serving frequency had signal qualities below signal quality threshold), UE may optionally return to the block  to select another frequency from the candidate frequency list).  

Regarding claim 8: Yang discloses the method of claim 1, further comprising: terminating the cell acquisition procedure without completing a full frequency scan of each of the one or more frequency bands based at least in part on a successful detection of a cell during the evaluating(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies and their associated measured power levels and may determine whether one or more serving frequencies are candidates for camping, candidate generation module may calculate a power threshold based on the measured power levels and determine the highest-measured power level and calculate a power threshold to evaluate each frequency by comparing each of the measured power levels against the power threshold; when a measured power level is above the threshold, candidate generation module may populate a candidate frequency list with the associated serving frequency).
 
Regarding claim 9: Yang discloses the method of claim 1, wherein evaluating each of the corresponding pluralities of channels for cell acquisition comprises: evaluating individual evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (E-UTRA) Absolute Radio Frequency Channel Numbers (eARFCNs) within a single over-the-air signal of the one or more over-the-air signals (Yang, see paragraph [0059] FIG. 8A,  a UE may measure the electric power for each frequency in the PS network, for example, the UE may perform a power scan of LTE and Evolved UTRA (E-UTRA) frequencies and may measure received signal strength indicators (RSSIs) for each serving LTE frequency. In an aspect, each of the serving LTE frequencies can be identified by the UE by an enhanced absolute radio frequency channel number (EARFCN).  
 
Regarding claim 11: Yang discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor; and memory coupled with at least one processor; wherein and the at least one processor is configured to : identify that the UE is to scan one or more frequency bands(Yang, see paragraph [0029], a UE may perform a full power scan on all of the serving frequencies of the PS network and may choose a plurality of candidate serving frequencies based on the full power scan)  during a cell acquisition procedure (Yang, see paragraph [0076],  method  may also include listing all cells from the selected frequency, UE may perform a cell acquisition procedure for all cells operating at the selected serving frequency (e.g., the saved serving frequency selected from the frequency block  or the selected serving frequency from the frequency  block ); receive one or more over-the-air signals, each of the one or more over- the-air signals having a respective bandwidth that includes a corresponding plurality of channels from a frequency band of the one or more frequency bands(Yang, see paragraph [0004], a wireless communication systems may employ multiple-access technologies capable of supporting communication with multiple users by sharing available system resources (e.g., bandwidth, transmit power over the air interface); storing consecutively-received individual ones of the one or more over-the-air signals in different buffers; processing(Yang, see paragraph [0074], storing consecutively received signals in the individual corresponding buffer for the frequency, and determine the save frequency is the candidate frequency,  selecting a frequency from the saved frequency upon determining that the saved serving frequency is included in the candidate frequency list, and once a frequency is selected, a UE may perform a cell acquisition procedure on cells operating at the saved serving frequency in batch; if UE is unable to select a cell operating at the saved serving frequency (e.g., all cells at the saved serving frequency had signal qualities below signal quality threshold), UE may optionally return to the block  to select another frequency from the candidate frequency list and  see paragraph [0090], Processing system further includes at least one of the modules that  may be software modules running in the processor with one or more hardware modules coupled to the processor and the Processing system  may be a component of the UE  and may include the memory or buffer  associated with  at least one of the TX processor , the RX processor, and the controller/processor), process individual ones of the one or more over-the-air signals(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies on over the air interface; evaluate, in corresponding batches for each of the individual ones of the one or more over-the-air signals, each of the corresponding pluralities of channels for cell acquisition(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies and their associated measured power levels and may determine whether one or more serving frequencies are candidates for camping, candidate generation module may calculate a power threshold based on the measured power levels and determine the highest-measured power level and calculate a power threshold to evaluate each frequency by comparing each of the measured power levels against the power threshold; when a measured power level is above the threshold, candidate generation module may populate a candidate frequency list with the associated serving frequency); and acquire a cell via batch-wise evaluation of the corresponding pluralities of channels(Yang, see paragraph [0074] selecting a frequency from the saved frequency upon determining that the saved serving frequency is included in the candidate frequency list, and once a frequency is selected, a UE may perform a cell acquisition procedure on cells operating at the saved serving frequency; if UE is unable to select a cell operating at the saved serving frequency (e.g., all cells at the saved serving frequency had signal qualities below signal quality threshold), UE may optionally return to the block  to select another frequency from the candidate frequency list).
 
Regarding claim 12: Yang discloses the apparatus of claim 11, wherein to receive the one or more over-the-air signals, the at least one processor is further configured to: receive a plurality of over-the-air signals; and store consecutively-received ones of the plurality of over-the-air signals in different buffers for processing and evaluating of the plurality of over-the-air signals(Yang, see paragraph [0010], a processor coupled to the memory, for example, the processor is configured to switch a wireless device operating at a first signal frequency in the first RAN to the second RAN consecutively received over the air interface, and  the processor is configured to switch the wireless device from the second RAN back to the first RAN, where  the wireless device is switched to one of the cells operating at the first signal frequency in the first RAN if each of one or more signal parameters from the one of the cells satisfies a criterion, the wireless device, otherwise, is  switched to another one of the cells operating at a second signal frequency in the first RAN based on one or more parameters from the another one of the cells, wherein the first signal frequency is different from the second signal frequency).  

Regarding claim 13: Yang discloses the apparatus of claim 11, wherein to process the individual ones of the one or more over-the-air signals,  the at least Page 4 of 14Application. No. 17/100,443PATENT Amendment dated May 3, 2022 Reply to Office Action dated February 14, 2022one processor is further configured to cause the apparatus to: process a first over-the-air signal of the one or more over-the-air signals while receiving a second over-the-air signal of the one or more over-the-air signals(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies that includes the first and second frequencies  on over the air interface).  

Regarding claim 14: Yang discloses the apparatus of claim 11, wherein the at least one processor is further configured to: reduce power to radio frequency components of the UE during at least a portion of the processing of the individual ones of the one or more over-the-air signals(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies and their associated measured power levels and may determine whether one or more serving frequencies are candidates for camping, candidate generation module may calculate a power threshold based on the measured power levels and determine the highest-measured power level and calculate a power threshold to evaluate each frequency by comparing each of the measured power levels against the power threshold; when a measured power level is above the threshold, candidate generation module may populate a candidate frequency list with the associated serving frequency> Note: the frequency with reduced power will not be selected for use).   

Regarding claim 15: Yang discloses the apparatus of claim 11, wherein, to evaluate each of the corresponding pluralities of channels for cell acquisition,  the at least one processor is further configured to: evaluate, as a batch, each of the corresponding pluralities of channels in parallel (Yang, see paragraph [0010], a processor coupled to the memory, for example, the processor is configured to switch a wireless device operating at a first signal frequency in the first RAN to the second RAN over the air interface, and  the processor is configured to switch the wireless device from the second RAN back to the first RAN, where  the wireless device is switched to one of the cells operating at the first signal frequency in the first RAN if each of one or more signal parameters from the one of the cells satisfies a criterion, the wireless device, otherwise, is  switched to another one of the cells operating at a second signal frequency in the first RAN based on one or more parameters from the another one of the cells, wherein the first signal frequency is different from the second signal frequency).  
 
Regarding claim 17: Yang discloses the apparatus of claim 11, wherein the at least one processor is further configured to: complete a full frequency scan of each of the one or more frequency bands during the cell acquisition procedure(Yang, see paragraph [0074] selecting a frequency from the saved frequency upon determining that the saved serving frequency is included in the candidate frequency list, and once a frequency is selected, a UE may perform a cell acquisition procedure on cells operating at the saved serving frequency; if UE is unable to select a cell operating at the saved serving frequency (e.g., all cells at the saved serving frequency had signal qualities below signal quality threshold), UE may optionally return to the block  to select another frequency from the candidate frequency list). 

Regarding claim 18: Yang discloses the apparatus of claim 11, wherein the at least one processor is further configured to: terminate the cell acquisition procedure without completing a full frequency scan of each of the one or more frequency bands based at least in part on a successful detection of a cell during the evaluating(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies and their associated measured power levels and may determine whether one or more serving frequencies are candidates for camping, candidate generation module may calculate a power threshold based on the measured power levels and determine the highest-measured power level and calculate a power threshold to evaluate each frequency by comparing each of the measured power levels against the power threshold; when a measured power level is above the threshold, candidate generation module may populate a candidate frequency list with the associated serving frequency).

Regarding claim 19: Yang discloses the apparatus of claim 11, to evaluate each of the corresponding pluralities of channels for cell acquisition,  the at least one processor is further configured to: evaluate individual evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (E-UTRA) Absolute Radio Frequency Channel Numbers (eARFCNs) within a single over-the-air signal of the one or more over-the-air signals (Yang, see paragraph [0059] FIG. 8A,  a UE may measure the electric power for each frequency in the PS network, for example, the UE may perform a power scan of LTE and Evolved UTRA (E-UTRA) frequencies and may measure received signal strength indicators (RSSIs) for each serving LTE frequency. In an aspect, each of the serving LTE frequencies can be identified by the UE by an enhanced absolute radio frequency channel number (EARFCN).  

Regarding claim 21. An apparatus for wireless communication at a user equipment (UE), comprising: means for identifying that the UE is to scan one or more frequency bands(Yang, see paragraph [0029], a UE may perform a full power scan on all of the serving frequencies of the PS network and may choose a plurality of candidate serving frequencies based on the full power scan)  during a cell acquisition procedure(Yang, see paragraph [0076],  method  may also include listing all cells from the selected frequency, UE may perform a cell acquisition procedure for all cells operating at the selected serving frequency (e.g., the saved serving frequency selected from the frequency block  or the selected serving frequency from the frequency  block ); means for receiving one or more over-the-air signals, each of the one or more over-the-air signals having a respective bandwidth that includes a corresponding plurality of  channels from a frequency band of the one or more frequency bands (Yang, see paragraph [0004], a wireless communication systems may employ multiple-access technologies capable of supporting communication with multiple users by sharing available system resources (e.g., bandwidth, transmit power over the air interface);  means for storing consecutively-received individual ones of the over-the-air signals in different buffers( Yang, see paragraph [0074], storing consecutively received signals in the individual corresponding buffer for the frequency, and determine the save frequency is the candidate frequency,  selecting a frequency from the saved frequency upon determining that the saved serving frequency is included in the candidate frequency list, and once a frequency is selected, a UE may perform a cell acquisition procedure on cells operating at the saved serving frequency in batch; if UE is unable to select a cell operating at the saved serving frequency (e.g., all cells at the saved serving frequency had signal qualities below signal quality threshold), UE may optionally return to the block  to select another frequency from the candidate frequency list and  see paragraph [0090], Processing system further includes at least one of the modules that  may be software modules running in the processor with one or more hardware modules coupled to the processor and the Processing system  may be a component of the UE  and may include the memory or buffer  associated with  at least one of the TX processor , the RX processor, and the controller/processor) ; means for processing, in corresponding batches based at least in part on the storing(Yang, see paragraph [0085],  in order to determine whether batch processing from the buffer of stored signal, a UE may include candidate generation module  that may receive a plurality of serving frequencies and their associated measured power levels and may determine whether one or more serving frequencies are candidates for camping, candidate generation module may calculate a power threshold based on the measured power levels and determine the highest-measured power level and calculate a power threshold to evaluate each frequency by comparing each of the measured power levels against the power threshold; when a measured power level is above the threshold, candidate generation module may populate a candidate frequency list with the associated serving frequency), individual ones of the one or more over-the-air signals(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies on over the air interface;  means for evaluating, in corresponding batches for each of the individual ones of the one or more over-the-air signals, each of the corresponding pluralities of channels for cell acquisition(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies and their associated measured power levels and may determine whether one or more serving frequencies are candidates for camping, candidate generation module may calculate a power threshold based on the measured power levels and determine the highest-measured power level and calculate a power threshold to evaluate each frequency by comparing each of the measured power levels against the power threshold; when a measured power level is above the threshold, candidate generation module may populate a candidate frequency list with the associated serving frequency); and means for acquiring a cell via batch-wise evaluation of the corresponding pluralities of channels(Yang, see paragraph [0074] selecting a frequency from the saved frequency upon determining that the saved serving frequency is included in the candidate frequency list, and once a frequency is selected, a UE may perform a cell acquisition procedure on cells operating at the saved serving frequency; if UE is unable to select a cell operating at the saved serving frequency (e.g., all cells at the saved serving frequency had signal qualities below signal quality threshold), UE may optionally return to the block  to select another frequency from the candidate frequency list). 
 
Regarding claim 22. A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: identify that the UE is to scan one or more frequency bands (Yang, see paragraph [0029], a UE may perform a full power scan on all of the serving frequencies of the PS network and may choose a plurality of candidate serving frequencies based on the full power scan)during a cell acquisition procedure(Yang, see paragraph [0076],  method  may also include listing all cells from the selected frequency, UE may perform a cell acquisition procedure for all cells operating at the selected serving frequency (e.g., the saved serving frequency selected from the frequency block  or the selected serving frequency from the frequency  block ); receive one or more over-the-air signals, each of the one or more over-the-air signals having a respective bandwidth that includes a corresponding plurality of channels from a frequency band of the one or more frequency bands(Yang, see paragraph [0004], a wireless communication systems may employ multiple-access technologies capable of supporting communication with multiple users by sharing available system resources (e.g., bandwidth, transmit power over the air interface); storing consecutively-received individual ones of the one or more over-the-air signals in different buffers( Yang, see paragraph [0074], storing consecutively received signals in the individual corresponding buffer for the frequency, and determine the save frequency is the candidate frequency,  selecting a frequency from the saved frequency upon determining that the saved serving frequency is included in the candidate frequency list, and once a frequency is selected, a UE may perform a cell acquisition procedure on cells operating at the saved serving frequency in batch; if UE is unable to select a cell operating at the saved serving frequency (e.g., all cells at the saved serving frequency had signal qualities below signal quality threshold), UE may optionally return to the block  to select another frequency from the candidate frequency list and  see paragraph [0090], Processing system further includes at least one of the modules that  may be software modules running in the processor with one or more hardware modules coupled to the processor and the Processing system  may be a component of the UE  and may include the memory or buffer  associated with  at least one of the TX processor , the RX processor, and the controller/processor), process , in corresponding batches based at least in part on the storing, individual ones of the one or more over-the-air signals; evaluate, in corresponding batches for each of the individual ones of the one or more over-the-air signals, each of the corresponding pluralities of channels for cell acquisition(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive and store and store a plurality of serving frequencies and their associated measured power levels and may determine whether one or more serving frequencies are candidates for camping, candidate generation module may calculate a power threshold based on the measured power levels and determine the highest-measured power level and calculate a power threshold to evaluate each frequency by comparing each of the measured power levels against the power threshold; when a measured power level is above the threshold, candidate generation module may populate a candidate frequency list with the associated serving frequency); and acquire a cell via batch-wise evaluation of the corresponding pluralities of channels(Yang, see paragraph [0074] selecting a frequency from the saved frequency upon determining that the saved serving frequency is included in the candidate frequency list, and once a frequency is selected, a UE may perform a cell acquisition procedure on cells operating at the saved serving frequency; if UE is unable to select a cell operating at the saved serving frequency (e.g., all cells at the saved serving frequency had signal qualities below signal quality threshold), UE may optionally return to the block  to select another frequency from the candidate frequency list). 
 
Regarding claim 23: Yang discloses the non-transitory computer-readable medium of claim 22, wherein the instructions to receive the one or more over-the-air signals are executable by the processor to: receive a plurality of over-the-air signals; and store consecutively-received ones of the plurality of over-the-air signals in different buffers for processing and evaluating of the plurality of over-the-air signals(Yang, see paragraph [0010], a processor coupled to the memory, for example, the processor is configured to switch a wireless device operating at a first signal frequency in the first RAN to the second RAN consecutively received over the air interface, and  the processor is configured to switch the wireless device from the second RAN back to the first RAN, where  the wireless device is switched to one of the cells operating at the first signal frequency in the first RAN if each of one or more signal parameters from the one of the cells satisfies a criterion, the wireless device, otherwise, is  switched to another one of the cells operating at a second signal frequency in the first RAN based on one or more parameters from the another one of the cells, wherein the first signal frequency is different from the second signal frequency).  
  
Regarding claim 24: Yang discloses the non-transitory computer-readable medium of claim 22, wherein the instructions to process the individual ones of the one or more over-the-air signals are executable by the processor to: process a first over-the-air signal of the one or more over-the-air signals while receiving a second over-the-air signal of the one or more over-the-air signals(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies that includes the first and second frequencies  on over the air interface).  

Regarding claim 25: Yang discloses the non-transitory computer-readable medium of claim 22, wherein the instructions are further executable by the processor to: reduce power to radio frequency components of the UE during at least a portion of the processing of the individual ones of the one or more over-the-air signals(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies and their associated measured power levels and may determine whether one or more serving frequencies are candidates for camping, candidate generation module may calculate a power threshold based on the measured power levels and determine the highest-measured power level and calculate a power threshold to evaluate each frequency by comparing each of the measured power levels against the power threshold; when a measured power level is above the threshold, candidate generation module may populate a candidate frequency list with the associated serving frequency> Note: the frequency with reduced power will not be selected for use).

Regarding claim 26: Yang discloses the non-transitory computer-readable medium of claim 22, wherein the instructions to evaluate each of the corresponding pluralities of channels for cell acquisition are executable by the processor to: evaluate, as a batch, each of the corresponding pluralities of channels in parallel(Yang, see paragraph [0010], a processor coupled to the memory, for example, the processor is configured to switch a wireless device operating at a first signal frequency in the first RAN to the second RAN over the air interface in parallel, and  the processor is configured to switch the wireless device from the second RAN back to the first RAN, where  the wireless device is switched to one of the cells operating at the first signal frequency in the first RAN if each of one or more signal parameters from the one of the cells satisfies a criterion, the wireless device, otherwise, is  switched to another one of the cells operating at a second signal frequency in the first RAN based on one or more parameters from the another one of the cells, wherein the first signal frequency is different from the second signal frequency).  

Regarding claim 28: Yang discloses the non-transitory computer-readable medium of claim 22, wherein the instructions are further executable by the processor to: complete a full frequency scan of each of the one or more frequency bands during the cell acquisition procedure(Yang, see paragraph [0074] selecting a frequency from the saved frequency upon determining that the saved serving frequency is included in the candidate frequency list, and once a frequency is selected, a UE may perform a cell acquisition procedure on cells operating at the saved serving frequency; if UE is unable to select a cell operating at the saved serving frequency (e.g., all cells at the saved serving frequency had signal qualities below signal quality threshold), UE may optionally return to the block  to select another frequency from the candidate frequency list). 
 
Regarding claim 29: Yang discloses the non-transitory computer-readable medium of claim 22, wherein the instructions are further executable by the processor to: terminate the cell acquisition procedure without completing a full frequency scan of each of the one or more frequency bands based at least in part on a successful detection of a cell during the evaluating(Yang, see paragraph [0085],  a UE may include candidate generation module  that may receive a plurality of serving frequencies and their associated measured power levels and may determine whether one or more serving frequencies are candidates for camping, candidate generation module may calculate a power threshold based on the measured power levels and determine the highest-measured power level and calculate a power threshold to evaluate each frequency by comparing each of the measured power levels against the power threshold; when a measured power level is above the threshold, candidate generation module may populate a candidate frequency list with the associated serving frequency);
 
Regarding claim 30: Yang discloses the non-transitory computer-readable medium of claim 22, wherein the instructions to evaluate each of the corresponding pluralities of channels for cell acquisition are executable by the processor to: evaluate individual evolved Universal Mobile Telecommunications System (UMTS) Terrestrial Radio Access (E-UTRA) Absolute Radio Frequency Channel Numbers  (eARFCNs) within a single over-the-air signal of the one or more over-the-air signals(Yang, see paragraph [0059] FIG. 8A,  a UE may measure the electric power for each frequency in the PS network, for example, the UE may perform a power scan of LTE and Evolved UTRA (E-UTRA) frequencies and may measure received signal strength indicators (RSSIs) for each serving LTE frequency. In an aspect, each of the serving LTE frequencies can be identified by the UE by an enhanced absolute radio frequency channel number (EARFCN).   



Claim Rejections - 35 USC § 103

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 6, 10, 16, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170034753 to Yang (hereinafter “Yang”) in view of WO. Pub. 2018130311 to Berg (hereinafter “Berg”).

 Regarding claim 6: Yang discloses identifying that the UE is to scan one or more frequency bands. However, Yang does not explicitly teach the method of claim 1, wherein evaluating each of the corresponding pluralities of channels for cell acquisition comprises: scanning for a narrowband primary synchronization signal in each of the corresponding pluralities of channels. However, Berg in the same or similar field of endeavor teaches the method of claim 1, wherein evaluating each of the corresponding pluralities of channels for cell acquisition comprises: scanning for a narrowband primary synchronization signal in each of the corresponding pluralities of channels(BERG, see  page 1, lines 17-24, a UE, such as a wireless communication device, when powered on will attempt to connect to a network and the first process in this attempt is to initiate a frequency band scan, time/frequency sync and later a cell search, there are pre-determined frequencies bands in which the UE will perform the frequency band scan and while scanning,  it will look for  a narrowband primary synchronization signal  (NPSS); the NPSS is used by the NB-loT UE to perform timing synchronization and to estimate the frequency offset; the UE collects data within the frequency band looking for the NPSS, which has a known pattern, and there are several known methods of detecting the NPSS). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Berg into Yang’s system/method because it would allow narrowband low-powered device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient search algorithms for low battery device (Berg; Page 2, Lines 1-11).

Regarding claim 10: Yang discloses identifying that the UE is to scan one or more frequency bands. However, Yang does not explicitly teach the method of claim 1, wherein the UE is a narrow-band Internet of Things device. However, Berg in the same or similar field of endeavor teaches the method of claim 1, wherein the UE is a narrow-band Internet of Things device (BERG, see  page 1, lines 4-7,   the field of Narrowband Internet of Things (NB-IoT), a 3GPP standard designed for low power and low bit rate devices to a band scan and cell search algorithm for identification of a Narrowband Primary Synchronization Signal (NPSS)). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Berg into Yang’s system/method because it would allow narrowband low-powered device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient search algorithms for low battery device (Berg; Page 2, Lines 1-11).

Regarding claim 16: Yang discloses identifying that the UE is to scan one or more frequency bands. However, Yang does not explicitly teach the apparatus of claim 11, wherein the instructions to evaluate each of the corresponding pluralities of channels for cell acquisition are executable by the processor to cause the apparatus to: scanning for a narrowband primary synchronization signal in each of the corresponding pluralities of channels. However, Berg in the same or similar field of endeavor teaches the apparatus of claim 11, wherein the instructions to evaluate each of the corresponding pluralities of channels for cell acquisition are executable by the processor to cause the apparatus to: scanning for a narrowband primary synchronization signal in each of the corresponding pluralities of channels(BERG, see  page 1, lines 17-24, a UE, such as a wireless communication device, when powered on will attempt to connect to a network and the first process in this attempt is to initiate a frequency band scan, time/frequency sync and later a cell search, there are pre-determined frequencies bands in which the UE will perform the frequency band scan and while scanning,  it will look for  a narrowband primary synchronization signal  (NPSS); the NPSS is used by the NB-lot UE to perform timing synchronization and to estimate the frequency offset; the UE collects data within the frequency band looking for the NPSS, which has a known pattern, and there are several known methods of detecting the NPSS). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Berg into Yang’s system/method because it would allow narrowband low-powered device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient search algorithms for low battery device (Berg; Page 2, Lines 1-11).
 
Regarding claim 20: Yang discloses identifying that the UE is to scan one or more frequency bands. However, Yang does not explicitly teach the apparatus of claim 11, wherein the UE is a narrow-band Internet of Things device. However, Berg in the same or similar field of endeavor teaches the apparatus of claim 11, wherein the UE is a narrow-band Internet of Things device (BERG, see  page 1, lines 4-7,   the field of Narrowband Internet of Things (NB-IoT), a 3GPP standard designed for low power and low bit rate devices to a band scan and cell search algorithm for identification of a Narrowband Primary Synchronization Signal (NPSS)). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Berg into Yang’s system/method because it would allow narrowband low-powered device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient search algorithms for low battery device (Berg; Page 2, Lines 1-11).

Regarding claim 27: Yang discloses identifying that the UE is to scan one or more frequency bands. However, Yang does not explicitly teach the non-transitory computer-readable medium of claim 22, wherein the instructions to evaluate each of the corresponding pluralities of channels for cell acquisition are executable by the processor to: scanning for a narrowband primary synchronization signal in each of the corresponding pluralities of channels. However, Berg in the same or similar field of endeavor teaches the non-transitory computer-readable medium of claim 22, wherein the instructions to evaluate each of the corresponding pluralities of channels for cell acquisition are executable by the processor to: scanning for a narrowband primary synchronization signal in each of the corresponding pluralities of channels(BERG, see  page 1, lines 17-24, a UE, such as a wireless communication device, when powered on will attempt to connect to a network and the first process in this attempt is to initiate a frequency band scan, time/frequency sync and later a cell search, there are pre-determined frequencies bands in which the UE will perform the frequency band scan and while scanning,  it will look for  a narrowband primary synchronization signal  (NPSS); the NPSS is used by the NB-loT UE to perform timing synchronization and to estimate the frequency offset; the UE collects data within the frequency band looking for the NPSS, which has a known pattern, and there are several known methods of detecting the NPSS). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Berg into Yang’s system/method because it would allow narrowband low-powered device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient search algorithms for low battery device (Berg; Page 2, Lines 1-11).
Response to Arguments
  
Applicant amended independent claims 1, 11, 21, and 22 to recite, in part, "storing consecutively-received individual ones of the one or more over-the-air signals in different buffers" and processing the over-the-air signals "in corresponding batches based at least in part on the storing." 

Examiner respectfully would link to indicate that  receiving over-the-air signals and storing the received signals in a buffer that corresponds to the operating frequency of  a cell that is communication with a UE in batch based is discloses by the primary reference prior art, Yang,  as follows:  see paragraph [0074], receiving and storing consecutively received signals in the individual corresponding buffer for the operating frequency of a cell in a UE, and determine that the save signal that corresponds to buffer frequency is the candidate frequency,  selecting a frequency from the saved frequency upon determining that the saved serving frequency is included in the candidate frequency list, and once a frequency is selected, a UE may perform an acquisition procedure on cells operating at the saved serving frequency in batch ( it should also be noted that stored signal in the buffer is received in batch); if UE is unable to select a cell operating at the saved serving frequency (e.g., all cells at the saved serving frequency had signal qualities below signal quality threshold), UE may optionally return to the block  to select another frequency from the candidate frequency list and  see paragraph [0090], Processing system further includes at least one of the modules that  may be software modules running in the processor with one or more hardware modules coupled to the processor and the Processing system  may be a component of the UE  and may include the memory or buffer  associated with  at least one of the TX processor , the RX processor, and the controller/processor). Yang further discloses  processing  one or more over-the-air signals in  paragraph [0085] as  a UE may include candidate generation module  that may receive a plurality of serving frequencies on over the air interface, and further Yang discloses evaluating, in corresponding batches for each of the individual ones of the one or more over-the-air signals, each of the corresponding pluralities of channels for cell acquisition in paragraph [0085] as   a UE may include candidate generation module  that may receive a plurality of serving frequencies and their associated measured power levels and may determine whether one or more serving frequencies are candidates for camping, candidate generation module may calculate a power threshold based on the measured power levels and determine the highest-measured power level and calculate a power threshold to evaluate each frequency by comparing each of the measured power levels against the power threshold; when a measured power level is above the threshold, candidate generation module may populate a candidate frequency list with the associated serving frequency.


 
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476